17‐61‐cv 
Kawran Bazar, Inc. v. United States 
                                        
                              UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                          SUMMARY ORDER 
                                                                              
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 20th day of December, two thousand seventeen. 
                     
PRESENT:  GUIDO CALABRESI, 
                    RICHARD C. WESLEY, 
                    DENNY CHIN, 
                               Circuit Judges.  
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
KAWRAN BAZAR, INC., MOHAMMAD ELIAS KHAN, 
                                         Plaintiffs‐Appellants, 
                                                                                                     
                               v.                                                         17‐61‐cv 
                                                                                           
UNITED STATES OF AMERICA, SECRETARY SONNY 
PERDUE, 
                                         Defendants‐Appellees. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFFS‐APPELLANTS:                                    Tejinder Bains, Law Offices of Ali and Bains 
                                                              PC, Forest Hills, New York. 
 
FOR DEFENDANTS‐APPELLEES:                                     Varuni Nelson, Rachel G. Balaban, Edwin R. 
                                                              Cortes, Assistant United States Attorneys, for 
                                          Bridget M. Rohde, Acting United States 
                                          Attorney for the Eastern District of New York, 
                                          Brooklyn, New York. 
 
              Appeal from the United States District Court for the Eastern District of 

New York (Garaufis, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiffs‐appellants grocery store Kawran Bazar, Inc. and its owner 

Mohammad Elias Khan (collectively, ʺKawranʺ) appeal from the district courtʹs 

December 13, 2016 judgment dismissing their challenge to an agency sanctions decision, 

following the district courtʹs grant of summary judgment in favor of the government.  

Pursuant to 7 U.S.C. § 2023(a)(13), Kawran challenged as arbitrary and capricious the 

determination of the Food and Nutrition Service (ʺFNSʺ) that Kawran was ineligible for 

a civil monetary penalty in lieu of a six‐year disqualification from the Supplemental 

Nutrition Assistance Program (ʺSNAPʺ).  We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal.   

              Kawran, which serves the Bangladeshi and Muslim community in 

Queens, New York, was formerly authorized to participate in the federal governmentʹs 

SNAP program and New York Stateʹs Special Supplemental Nutrition Program for 

Women, Infants and Children (ʺWICʺ).  Both programs provide financial assistance to 

low‐income families to purchase food at participating retail stores.  7 U.S.C. §§ 2011, 



                                            ‐ 2 ‐ 
 
2018 (SNAP); 42 U.S.C. § 1786 (WIC).  FNS administers SNAP and the New York State 

Department of Health (ʺDOHʺ) administers WIC.   

              Under its regulations, FNS ʺshall disqualify from SNAPʺ any store that is 

disqualified from WIC for WIC program violations.  7 C.F.R. § 278.6(e)(8).  The 

reciprocal disqualification from SNAP ʺ[s]hall be for the same length of time as the WIC 

disqualificationʺ and ʺ[s]hall not be subject to administrative or judicial review.ʺ  Id. 

§ 278.6(e)(8)(iii)(A), (C).  The regulations also set forth the following hardship exception:  

              FNS may impose a civil money penalty as a sanction in lieu of 
              disqualification when the [store] subject to a disqualification is selling a 
              substantial variety of staple food items, and the [storeʹs] disqualification 
              would cause hardship to SNAP households because there is no other 
              authorized retail food store in the area selling as large a variety of staple 
              food items at comparable prices. 
 
Id. § 278.6(f)(1).   
 
                In 2012, Kawran was disqualified from WIC for six years based on a 

pattern of WIC violations.  DOH upheld the disqualification following administrative 

review in 2014.  After advising Kawran of its right to reply to the charges, which 

Kawran did not do, FNS notified Kawran by letter on August 13, 2015 that the store 

would be disqualified from SNAP for six years based on the WIC disqualification.  The 

letter noted that FNS considered Kawranʹs eligibility for a hardship civil monetary 

penalty, but determined that Kawran was not eligible ʺbecause there are other 

authorized retail stores in the area selling a variety of staple foods at comparable 

prices.ʺ  Kawran Bazar, Inc. v. United States, No. 15‐CV‐6109, 2016 WL 7235723, at *2 

                                             ‐ 3 ‐ 
 
(E.D.N.Y. Dec. 13, 2016).  Kawran sought administrative review, conceding that it 

violated WIC regulations but arguing that the hardship exception should apply.  

Kawran argued that it sold certain ʺethnically assorted food staple items,ʺ such as halal 

meat1 and Bangladeshi foods, and that the only other purveyors in the area were two 

smaller stores with higher prices.  Id.  On September 25, 2015, following administrative 

review, FNS sustained the disqualification, concluding that Kawran was ineligible for 

the hardship exception because 16 stores within a one‐mile radius supplied as large a 

variety of staple foods at comparable prices.   

                        On October 25, 2015, Kawran filed this suit pursuant to 7 U.S.C. 

§ 2023(a)(13), which authorizes a store that ʺfeels aggrievedʺ by a final administrative 

determination to seek judicial review.  By memorandum and order entered December 

13, 2016, the district court granted the governmentʹs motion for summary judgment.  

Judgment was entered the same day.  This appeal followed.  On appeal, as in the 

district court and before the agency, Kawran challenges only FNSʹs determination that 

Kawran was ineligible for the hardship exception.   

                       We review de novo a district courtʹs grant of summary judgment.  Mihalik 

v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 108 (2d Cir. 2013).  The standard 

of review for a SNAP sanction is whether the sanction ʺwas arbitrary or capricious, i.e., 



                                                 
1        ʺHalalʺ refers to the slaughter of an animal or the preparation of meat in accordance with Muslim 
law.  See ʺHalal,ʺ Websterʹs Third New International Dictionary 1021 (3d ed. 2002).  

                                                     ‐ 4 ‐ 
 
whether it was ʹunwarranted in law or without justification in fact.ʹʺ  Willyʹs Grocery v. 

United States, 656 F.2d 24, 26 (2d Cir. 1981) (quoting Cross v. United States, 512 F.2d 1212, 

1218 (4th Cir. 1975) (en banc)).  A sanction does not violate this standard when the 

agency properly adheres to its own settled policy and guidelines.  See Lawrence v. United 

States, 693 F.2d 274, 277 (2d Cir. 1982).  

              Kawran contends that the store qualifies for the hardship exception 

because halal meat is a ʺstaple food,ʺ and Muslim SNAP recipients would suffer 

hardship from the storeʹs disqualification because no other local store sells halal food.  

But the record shows that an investigator had gone to a large store located near Kawran 

and had photographed a sign for halal meat in that store.  Kawran portrays FNS’s 

evidence as outdated but the report mentioned above was dated June 4, 2015, the same 

year as Kawranʹs disqualification.  We conclude that FNSʹs determination that Kawran 

was ineligible for the hardship exception was neither arbitrary nor capricious.  See 

Young Jin Choi v. United States, 944 F. Supp. 323, 325‐26 (S.D.N.Y. 1996) (rejecting 

challenge to three‐year disqualification where two stores that accept food stamps were 

located within three blocks of plaintiffʹs store); Varnadore v. United States, 785 F. Supp. 

550, 558 (D.S.C. 1991) (rejecting challenge to three‐year disqualification where an 

authorized store selling a wider variety of staple foods was located within one‐half mile 

of plaintiffʹs store).  The district court did not err by granting summary judgment in 

favor of the government.    



                                              ‐ 5 ‐ 
 
             We have considered Kawranʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                       FOR THE COURT: 
                                       Catherine OʹHagan Wolfe, Clerk 
              
 
              




                                         ‐ 6 ‐